By the Court.
The deed from Henry Hood to John Fay having been duly executed and delivered, the title passed to Fay, and it was not revested in Hood by the destruction of the deed, though the instrument had not been recorded. True, the grantee may, under some circumstances, be es-topped to claim the land, if he consent to the destruction of the deed in which the title was conveyed to him; but nothing appears in this case which, as against Philo, can work an estoppel in favor of the plaintiffs in error, claiming, as they do, under their mother, who received a deed without consideration. Dukes v. Spangler, ante, 119, followed.

Judgment affirmed.